Exhibit 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-2642 Contact: Andrew D. Demott, Jr. Hala Elsherbini, Halliburton Investor Relations COO, CFO & Treasurer OR (972) 458-8000 (727) 803-7135 For Immediate Release Superior Uniform Group, Inc. Reports Second Quarter Operating Results ● Net Sales Increase 19.5 Percent ● BAMKO Reports Net Sales of $9.8 million, an Increase of 88.7 Percent Over Prior Year Second Quarter SEMINOLE, Fla., July 21, 2016 (GLOBE NEWSWIRE) Superior Uniform Group, Inc. (NASDAQ:SGC), manufacturer of uniforms, career apparel, accessories and promotional products, today announced that for the second quarter ended June 30, 2016, net sales increased 19.5 percent to $64.7 million compared with 2015 second quarter net sales of $54.1 million. Net income for second quarter 2016 was $3.1 million, or $0.21 per diluted share, compared with $3.6 million, or $0.25 per diluted share, reported for the quarter ended June 30, 2015. For the six months ended June 30, 2016, net sales increased 22.1 percent to $122.6 million compared with net sales of $100.5 million for the six months ended June 30, 2015. Net income for the six months ended June 30, 2016 was $5.3 million, or $0.36 per diluted share, compared with $5.7 million, or $0.39 per diluted share reported for the six months ended June 30, 2015.As a result of the BAMKO acquisition, net income was negatively impacted by $0.2 million in pre-tax acquisition related expenses in the second quarter of 2016 and $1.1 million in the first six months of 2016. -more- Michael Benstock, Chief Executive Officer, commented, “We are pleased to report a 19.5 percent increase in net sales in the second quarter. The increase in net sales for the second quarter came from net sales at BAMKO, which we acquired in March of this year, and from The Office Gurus, our remote staffing segment. Net sales in our uniforms segment leveled off in the second quarter following an exceptionally strong first quarter of 2016. Additionally, BAMKO has come out of the gate very strong, generating net sales of $9.8 million in the 2016 second quarter. This represents an increase of more than 88 percent versus the same period in 2015. We are very pleased with BAMKO and continue to work to achieve operational and sales synergies between the two organizations. The Office Gurus continues to grow at a very healthy rate with net sales to outside customers up 25.8 percent over the second quarter of 2015. At the end of the second quarter, we completed the building project in El Salvador and moved into a brand new, state-of-the-art, call center facility that nearly triples our capacity there. In addition to the acquisition of BAMKO and the new building in El Salvador, we continue to invest in our uniform business. Our new sewing factory in Haiti is progressing nicely and on schedule with our implementation plan. We expect it to achieve breakeven status by the end of 2016. “Our financial position remains strong, and we were able to pay down outstanding debt by $4.7 million in the second quarter of 2016. This financial strength positions us well to continue to invest in our businesses and to take advantage of opportunities as they arise.” -more- CONFERENCE CALL Superior Uniform Group will hold a conference call on Thursday, July 21, 2016 at 2:00 p.m. Eastern Time to discuss the Company’s results. Interested individuals may join the teleconference by dialing (844)-861-5505 for U.S. dialers and (412)-317-6586 for International dialers. The Canadian Toll Free number is (866)-605-3852. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay can also be accessed in the investor information section of the Company’s website at www.SuperiorUniformGroup.com. A telephone replay of the teleconference will be available one hour after the end of the call through 2:00 p.m. Eastern Time on July 28, 2016. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations. Canadian dialers can access the replay at (855) 669-9658. Please reference conference number 10088860 for all replay access. About Superior Uniform Group, Inc. Superior Uniform Group® (NASDAQ:SGC), established in 1920, is one of America’s foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands – particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a “Customer 1st, Every Time!” philosophy and culture. Superior Uniform Group sells its wide range of products through its signature brands Superior I.D.™ , Fashion Seal Healthcare® andHPI Direct® . Superior Uniform Group is also the parent company for The Office Gurus® , which provides call center and BPO solutions to a variety of customers, and BAMKO® , its innovative promotional products company that provides custom branding solutions to some of the nation’s strongest brands. -more- For more information, call (800) 727-8643 or visit www.SuperiorUniformGroup.com. Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. -more- Comparative figures are as follows: SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended June 30, (Unaudited) 2016 Net sales $ 64,660,000 $ Costs and expenses: Cost of goods sold 42,897,000 Selling and administrative expenses 16,956,000 Interest expense 192,000 60,045,000 Income before taxes on income 4,615,000 Income tax expense 1,540,000 Net income $ 3,075,000 $ Weighted average number of shares outstanding during the period (Basic) 14,120,617 (Diluted) 14,957,469 Per Share Data: Basic Net income $ 0.22 $ Diluted Net income $ 0.21 $ Other comprehensive income, net of tax: Defined benefit pension plans: Recognition of net losses included in net periodic pension costs 171,000 Recognition of settlement loss included in net periodic pension costs 33,000 Gain on cash flow hedging activities 21,000 Foreign currency translation adjustment 173,000 - Other comprehensive income 398,000 Comprehensive income $ 3,473,000 $ Cash dividends per common share $ 0.0825 $ -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Six Months Ended June 30, (Continued) (Unaudited) 2016 Net sales $ 122,628,000 $ Costs and expenses: Cost of goods sold 80,844,000 Selling and administrative expenses 33,419,000 Interest expense 340,000 114,603,000 Income before taxes on income 8,025,000 Income tax expense 2,690,000 Net income $ 5,335,000 $ Weighted average number of shares outstanding during the period (Basic) 14,023,840 (Diluted) 14,813,064 Per Share Data: Basic Net income $ 0.38 $ Diluted Net income $ 0.36 $ Other comprehensive income, net of tax: Defined benefit pension plans: Recognition of net losses included in net periodic pension costs 342,000 Recognition of settlement loss included in net periodic pension costs 198,000 Gain (loss) on cash flow hedging activities 6,000 ) Foreign currency translation adjustment 294,000 - Other comprehensive income 840,000 Comprehensive income $ 6,175,000 $ Cash dividends per common share $ 0.165 $ -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSET S June 30, December 31, (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 4,735,000 $ Accounts receivable, less allowance for doubtful accounts of $1,100,000 and $848,000, respectively 37,091,000 Accounts receivable - other 2,137,000 Prepaid expenses and other current assets 11,150,000 Inventories* 63,161,000 TOTAL CURRENT ASSETS 118,274,000 PROPERTY, PLANT AND EQUIPMENT, NET 27,090,000 OTHER INTANGIBLE ASSETS, NET 24,428,000 GOODWILL 11,481,000 DEFERRED INCOME TAXES 4,760,000 OTHER ASSETS 2,392,000 $ 188,425,000 $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 15,397,000 $ Other current liabilities 7,883,000 Current portion of long-term debt 6,429,000 Current portion of acquisition-related contigent liabilities 1,969,000 TOTAL CURRENT LIABILITIES 31,678,000 LONG-TERM DEBT, net of issuance costs 36,898,000 LONG-TERM PENSION LIABILITY 8,347,000 LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITIES 7,361,000 OTHER LONG-TERM LIABILITIES 540,000 COMMITMENTS AND CONTINGENCIES (NOTE 5) SHAREHOLDERS' EQUITY: Preferred stock, $.001 par value - authorized 300,000 shares (none issued) - - Common stock, $.001 par value - authorized 50,000,000 shares, issued and outstanding - 14,407,920 and 13,917,465, respectively. 14,000 Additional paid-in capital 40,982,000 Retained earnings 68,287,000 Accumulated other comprehensive income (loss), net of tax: Pensions ) ) Cash flow hedges ) ) Foreign currency translation adjustment 294,000 - TOTAL SHAREHOLDERS' EQUITY 103,601,000 $ 188,425,000 $ * Inventories consist of the following: June 30, December 31, (Unaudited) Finished goods $ 49,649,000 $ Work in process 955,000 Raw materials 12,557,000 $ 63,161,000 $ -more- SUPERIORUNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 5,335,000 $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,333,000 Provision for bad debts - accounts receivable 180,000 Share-based compensation expense 983,000 Deferred income tax provision (benefit) ) ) Loss on sales of property, plant and equipment - Accretion of acquisition-related contingent liability 81,000 Changes in assets and liabilities, net of acquisition of business: Accounts receivable - trade ) ) Accounts receivable - other 1,125,000 Inventories 653,000 ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable 2,238,000 Other current liabilities ) ) Long-term pension liability 259,000 Other long-term liabilities 40,000 Net cash provided by operating activities 7,626,000 5,548,000 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Acquisition of business, net of acquired cash ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 90,514,000 Repayment of long-term debt ) ) Payment of cash dividends ) ) Payment of contingent liability ) - Proceeds received on exercise of stock options 781,000 Excess tax benefit from exercise of stock options and SARS 683,000 Net cash provided by (used in) financing activities 16,770,000 ) Effect of currency exchange rates on cash 82,000 - Net increase in cash and cash equivalents 3,699,000 Cash and cash equivalents balance, beginning of year 1,036,000 Cash and cash equivalents balance, end of period $ 4,735,000 $ 6,402,000
